IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


JP MORGAN CHASE BANK, N.A.,                 : No. 429 MAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
FRANCIS X. MURRAY,                          :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 8th day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

       Justices Wecht and Mundy did not participate in the consideration or decision of

this matter.